                 Case 08-10729-BLS           Doc 17   Filed 07/26/19    Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

 IN RE:

 DAN RIVER INTERNATIONAL, LTD.,                             Case No. 08-10729 (BLS)


                                   Debtor.                  Re: Docket Nos. 12, 13

           ORDER AWARDING TRUSTEE'S COMPENSATION AND EXPENSES

       AND NOW, upon consideration of the foregoing application for compensation and after
notice as prescribed by Bankruptcy Rule 2002 to all parties in interest, it is ORDERED, that the sum
of $44,511.35 plus any incremental increase in statutory compensation allowed as a result of interest
accruing after preparation of this Application is reasonable compensation for the services in this case
by JEOFFREY L. BURTCH, TRUSTEE, trustee; that such sum does not exceed the limitations
prescribed by Section 326 of the Bankruptcy Code, that $81.31 is reasonable for actual and necessary
expenses advanced by the trustee; and that such sums are awarded to the trustee.




          Dated: July 26th, 2019                      BRENDAN L. SHANNON
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
